Exhibit 10.2

 

LOGO [g300066ex10_2pg001.jpg]

February 15, 2012

Jeff Clarke

Re: Service as Non-Executive Chairman of Travelport Boards of Directors

Dear Jeff:

This Letter will set forth the terms of your service as Non-Executive Chairman
on the Boards of Directors (collectively, the “Boards”) of TDS Investor (Cayman)
G.P. Ltd. (“TDS Cayman”), Travelport Intermediate Limited (“Travelport
Intermediate”), Travelport Worldwide Limited (“Travelport Worldwide”),
Travelport Holdings Limited (“Travelport Holdings”) and Travelport Limited
(“Travelport Limited”), (TDS Cayman, Travelport Intermediate, Travelport
Worldwide, Travelport Holdings and Travelport Limited, collectively “Travelport”
or the “Company”), effective February 15, 2012 (the “Effective Date”) or such
later date as set forth in the relevant approvals. For the avoidance of doubt,
your current service on the Boards shall continue through the Effective Date.

Term. You have agreed to serve on the Boards on the terms set forth herein.
Unless earlier terminated in accordance with this Letter, this arrangement shall
be until February 15, 2013, but shall automatically renew on a yearly basis
thereafter until terminated by you or the Company pursuant to the terms set
forth in this Letter.

Fees. We anticipate that you will spend one day per week on work for the
Company; provided, however, that it is agreed that such services under this
Letter shall not exceed 20% of the average level of services performed by you to
the Company during the 36-month period immediately preceeding the termination of
your employment with Travelport Limited. Your duties will include attending
meetings of the Boards and any committees thereof as well as other duties
normally required of a non-executive chairman, as will be discussed with you in
more detail. You will be entitled, during the period of your appointment
commencing on the Effective Date, to a fee for your services as a Non-Executive
Chairman as determined by the shareholders in accordance with the bye-laws of
the Company from time to time (the “Fee”). The annual Fee is $250,000 as of the
Effective Date (subject to change in accordance with the provisions of this
letter agreement), to be paid quarterly in arrears by Travelport Limited or one
of its subsidiaries. You will receive a pro-rata fee for the first quarter of
2012, i.e. from the Effective Date to March 31, 2012. The Fee will be reviewed
as determined in accordance with the constitutional documents of the Company
from time to time. This Letter, and the Fee under it, shall also cover your
service as a member of the Audit, Compensation and Executive Committee of
Travelport Limited. You are also eligible for an annual bonus of up to 100% of
the annual Fee based on the Company’s performance, the actual amount of which
shall be determined in the sole discretion of the Board of Travelport Limited.
This annual bonus will be pro-rated for 2012 beginning on the Effective Date.

Independent Contractor. You acknowledge and agree that you will be an
independent contractor and not an employee of the Company or their affiliates.
The Company and their affiliates shall provide no worker’s compensation, health
or accident insurance to cover you. The Company and their affiliates shall not
pay contributions to social security, unemployment insurance, federal or state
withholding taxes, nor provide any other contributions or benefits that might be
expected in an employer-employee relationship.

 

1



--------------------------------------------------------------------------------

Prior Agreements; Other Agreements. You represent and affirm that you do not
have any non-competition, confidentiality, restrictive covenant or other similar
agreement or contract that will or may restrict or limit in any way your ability
to perform the duties on the Boards. For the avoidance of doubt, this letter
does not amend or replace the February 14, 2012 Agreement and General Release
among you, Travelport Limited and Travelport, LP or the definitive documentation
regarding your equity holdings in TDS Investor (Cayman) L.P. and Travelport
Worldwide, which remain in full force and effect as written.

Expenses; Equipment; Office Space. Travelport Limited or one if its subsidiaries
shall reimburse you for all reasonable and properly documented expenses that you
incur in performing your duties pursuant to this Letter. In addition, during
your term as Non-Executive Chairman, Travelport will provide you with suitable
administrative support and equipment (e.g. laptop and related equipment). Upon
the Effective Date, the Company or one of its subsidiaries will pay for 25% of
the cost of the lease payment for its San Francisco, California office through
the end of its remaining term (without extensions), i.e. October 31, 2012,
during which time you will have full use of all equipment in such office at no
additional cost to you. You will be responsible for the remaining 75% of such
cost through October 31, 2012.

Termination. In the event that your services on the Boards are no longer needed,
you will be notified by us in writing of the date on which your appointments
will terminate (the “Termination Date”). In the event of a notification of a
Termination Date, Travelport Limited or one of its subsidiaries shall pay you
any pro-rata fee for the period up to the Termination Date, plus any unpaid fee
for the prior quarter of service. You may terminate your appointment by
notifying the Company in writing of the date will cease to be a director on the
Boards (also the “Termination Date”), in which case Travelport Limited or one of
its subsidiaries shall pay you any pro-rata fee for the period up to the
Termination Date, plus any unpaid fee for the prior quarter of service. In the
event of a termination by you or the Company, Travelport Limited or one of its
subsidiaries shall also reimburse you for all reasonable and properly documented
expenses that you have incurred in performing your duties pursuant to this
Letter through the Termination Date. By the Termination Date or immediately
thereafter, you will return all property and records of the Company and their
affiliates, whether electronic or paper based and including without limitation
any copies thereof, to the Company.

Corporate Governance. You acknowledge and agree that the powers and duties of a
Director of the Company are set out in the Company’s bye-laws or articles, as
the case may be, and are also imposed by applicable law and that apart from his
statutory duties, the Director is also subject to a fiduciary duty to exercise
his powers in good faith and in a manner most likely to promote the best
interests of the Company. You will also be required to avoid conflicts of
interest during your services to the Company and to adhere to Travelport’s
Securities Trading Policy.

If you agree with the terms of this Letter, please would you countersign below
the enclosed copy of this Letter and return it to me to indicate your agreement
with this Letter. Please do not hesitate to contact me with any questions or if
I may assist you in any way.

 

2



--------------------------------------------------------------------------------

Very truly yours, TDS Investor (Cayman) G.P. Ltd.

/s/ Eric J. Bock

By:   Eric J. Bock Its: Executive Vice President, Chief Legal Officer and Chief
Administrative Officer Travelport Intermediate Limited

/s/ Eric J. Bock

By:   Eric J. Bock Its: Executive Vice President, Chief Legal Officer and Chief
Administrative Officer Travelport Worldwide Limited

/s/ Eric J. Bock

By:   Eric J. Bock Its: Executive Vice President, Chief Legal Officer and Chief
Administrative Officer Travelport Holdings Limited

/s/ Eric J. Bock

By:   Eric J. Bock Its: Executive Vice President, Chief Legal Officer and Chief
Administrative Officer Travelport Limited

/s/ Eric J. Bock

By:   Eric J. Bock Its: Executive Vice President, Chief Legal Officer and Chief
Administrative Officer Acknowledged and agreed:

/s/ Jeff Clarke

Jeff Clarke Date: 2/15/12

 

3